DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      JORDAN JEAN-BAPTISTE,
                            Appellant,

                                     v.

                          STATE OF FLORIA,
                              Appellee.

                               No. 4D22-1949

                          [September 30, 2022]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas M. Lynch, V,
Judge; L.T. Case No. 19-8675CF10A.

   Jordan Jean-Baptiste, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.